                                UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERJCA,
                                                              Case No. 19CR3721-DMS

                                           Plaintiff,
                        vs.
                                                              JUDGMENT OF DISMISSAL
Jamie J. ZAMORA,
                                                                                 FILED
                                        Defendant.
                                                                                 JAN 31 2020
                                                                                                               I
                                                                            CLERK, U.S. DISTRICT ·coURT
                                                                         SOUTHERN DISTRICT OF CALIFORNIA      ·I
                                                                        BY                           DEPUTY

IT APPEARJNG that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 •    granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      21:952, 960, 18:2 - Importation of Methamphetamine (Felony) (1)




 Dated:   1/30/2020
                                                         Hon.      ew G. Schopler
                                                         United States Magistrate Judge
